Case: 19-40799      Document: 00515683077          Page: 1    Date Filed: 12/22/2020




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                    December 22, 2020
                                    No. 19-40799
                                                                         Lyle W. Cayce
                                                                              Clerk

   Jay Rivera,

                                                              Plaintiff—Appellee,

                                          versus

   Kirby Offshore Marine, L.L.C., In Personam,

                                                          Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 3:17-CV-111


   Before King, Stewart, and Southwick, Circuit Judges.
   Carl E. Stewart, Circuit Judge:
          Captain Jay Rivera was hired by Kirby Offshore Marine, L.L.C.
   (“Kirby”) to pilot the M/V TARPON (“Tarpon”), a 120-foot seagoing
   vessel. While aboard the Tarpon, Captain Rivera injured his foot when he
   tripped over a stair inside a hatch door. Captain Rivera’s injuries prevented
   him from continuing to work as a harbor pilot, and he sued Kirby for his lost
   wages. The district court held a seven-day bench trial on Captain Rivera’s
   claims. At the end of trial, the court determined that Kirby was liable to
   Captain Rivera on his claim of Sieracki seaworthiness and that Kirby was
   alternatively   liable   under   the     Longshore   and   Harbor       Workers’
Case: 19-40799       Document: 00515683077             Page: 2     Date Filed: 12/22/2020




                                       No. 19-40799


   Compensation Act (“LHWCA”). The court awarded Captain Rivera
   $11,695,136.00 in damages. Kirby appealed. We AFFIRM.
                       I. FACTS AND PROCEDURAL HISTORY
          From June 2007 to July 2018, Captain Rivera was a state-
   commissioned Branch Pilot for the Port Aransas Bar and Corpus Christi Bay.
   As a Branch Pilot, he assisted vessels in navigating the Port Corpus Christi
   Ship Channel and the LaQuinta Channel.
          Through July 2018, Captain Rivera was a member of the Aransas-
   Corpus Christi Pilots Association (“Association”), an unincorporated pilots
   association. The Association regulates the rules and procedures of licensed
   pilots practicing on the Port Aransas Bar, the Corpus Christi Bay, and the
   surrounding tributaries. The Association collects pilotage fees earned by the
   members, uses the fees in a common fund, and makes pro rata distributions
   to its members.
          Captain Rivera was also the sole owner and officer of Riben Marine,
   Inc., an S-Corporation. Captain Rivera incorporated Riben Marine to receive
   his various forms of revenue. In addition to his pilot earnings, Captain Rivera
   also earned money as an expert witness and as a charter service provider.
          On August 19, 2016, Captain Rivera was dispatched to pilot the
   Tarpon from the Port Aransas sea buoy to Oil Dock # 11 in the Corpus Christi
   Harbor. The Tarpon was indirectly owned and operated by Kirby. The
   Tarpon was attached to a tug and barge unit, 1 and Captain Rivera could not
   board the Tarpon without first boarding the barge. Captain Rivera traveled
   to the Tarpon by pilot boat and boarded the Tarpon using a ladder affixed to



          1
            In a tug and barge unit, the tug fits into a notch on the barge’s stern and is
   connected to the barge by a set of pins.




                                             2
Case: 19-40799         Document: 00515683077               Page: 3      Date Filed: 12/22/2020




                                          No. 19-40799


   the barge. Having just come from outside, Captain Rivera continued to wear
   his sunglasses while on the Tarpon.
           After boarding, Captain Rivera was greeted by David Hudgins, a Kirby
   employee who was assigned to escort him to the Tarpon’s wheelhouse. 2
   Hudgins had only been working aboard the Tarpon for two days, and he had
   not been formally trained on how to escort pilots. Hudgins and Captain
   Rivera “transited to the stern of the barge where they both climbed down
   onto the deck” of the Tarpon. As they headed toward the Tarpon’s
   wheelhouse, Captain Rivera slowed down and lost sight of Hudgins. Captain
   Rivera continued his journey to the Tarpon’s wheelhouse without Hudgins
   escorting him.
           To enter the wheelhouse, Captain Rivera had to climb over a two-foot-
   high bulkhead and through a watertight door. From the door, he had to use
   another step inside the engine-room hatch access door to step down to the
   interior deck area. The area was not well illuminated. When Captain Rivera
   reached the inside step, he stepped down toward the deck with his left foot.
   He landed on the hatch cover, rolled his ankle, and fell. Captain Rivera lay on
   the deck after his injury, and Hudgins eventually found him. Hudgins helped
   Captain Rivera the rest of the way to the wheelhouse. Once inside the
   wheelhouse, Captain Rivera requested ice and ibuprofen and reported his
   injury to Captain Crossman, the Tarpon’s captain. Captain Rivera then
   piloted the Tarpon to its intended destination.
           After exiting the Tarpon, Captain Rivera sought medical attention for
   his injury. Doctors confirmed that Captain Rivera fractured his fifth



           2
             The wheelhouse or house is the vessel’s enclosed area that normally contains the
   vessel’s navigation quarters or engine room. See St. Phillip Offshore Towing Co. v. Wis. Barge
   Lines, 466 F. Supp. 403, 406 (E.D. La. 1979).




                                                 3
Case: 19-40799      Document: 00515683077          Page: 4   Date Filed: 12/22/2020




                                    No. 19-40799


   metatarsal of his left foot and placed his foot in an air cast. Captain Rivera
   experienced lingering injuries during his recovery, and doctors eventually
   diagnosed him with Complex Regional Pain Syndrome (“CRPS”). Captain
   Rivera was declared medically unfit for his mariner certification due to his
   condition and lingering injuries. On recommendation from the Board of Pilot
   Commissioners, the Governor of Texas revoked Captain Rivera’s state
   harbor commission. After his commission was revoked, Captain Rivera lost
   his Association membership as well.
          Captain Rivera sued Kirby under various maritime laws for negligence
   and vessel seaworthiness. Captain Rivera sought relief on alternative grounds
   for: Kirby’s negligence under the common law, Kirby’s breach of the duty of
   a seaworthy ship under Seas Shipping Co., Inc. v. Sieracki, 328 U.S. 85 (1946),
   and Kirby’s negligently maintained vessel under § 905(b) of the LHWCA.
          After a seven-day bench trial, the district court issued a Findings of
   Fact and Conclusions of Law order that concluded that the Tarpon was
   unseaworthy under Sieracki and that, in the alternative, Kirby was negligent
   under § 905(b) of the LHWCA. The district court also concluded that
   Captain Rivera was not contributorily negligent for wearing sunglasses
   aboard the Tarpon.
          Because Captain Rivera’s injuries prevented him from working as a
   harbor pilot, the district court awarded him damages for his past and future
   harbor pilot wages. Captain Rivera did not seek damages for his chartering or
   expert work because his injuries did not prevent him from working in these
   roles. The district court relied on Captain Rivera’s economic expert’s
   calculations and entered a judgment for Captain Rivera in the amount of
   $11,695,136.00. Kirby now appeals.




                                         4
Case: 19-40799        Document: 00515683077          Page: 5     Date Filed: 12/22/2020




                                      No. 19-40799


                             II. STANDARD OF REVIEW

          “We review legal conclusions and mixed questions of law and fact
   following a bench trial de novo.” In re Luhr Bros. Inc., 325 F.3d 681, 684 (5th
   Cir. 2003). The district court’s factual findings are binding unless clearly
   erroneous. Id. “Questions concerning the existence of negligence and
   causation are treated as factual issues subject to the clearly erroneous
   standard.” Id. (quoting Avondale Indus. v. Int’l Marine Carriers, Inc., 15 F.3d
   489, 492 (5th Cir. 1994)). We review the district court’s finding of
   contributory negligence for clear error. See Fisher v. Agios Nicolaos V, 628
   F.2d 308, 311–312 (5th Cir. 1980).
          We review the district court’s evidentiary rulings for abuse of
   discretion. Am. Int’l Specialty Lines Ins. Co. v. Res-Care, Inc., 529 F.3d 649,
   656 (5th Cir. 2008). We review damages calculations for clear error.
   Deperrodil v. Bozovic Marine, Inc., 842 F.3d 352, 361 (5th Cir. 2016).
                                   III. DISCUSSION

          On appeal, Kirby argues that the district court committed five errors.
   First, it argues that Captain Rivera is a proper plaintiff under § 905(b) of the
   LHWCA and is therefore ineligible to bring a claim under Sieracki. Second,
   it argues that it was error to hold it liable under § 905(b). Third, it asserts that
   the district court erred in holding that Captain Rivera was not contributorily
   negligent. Fourth, it asserts that the district court erred by permitting
   Captain Rivera to introduce evidence of Kirby’s subsequent remedial
   measures. Lastly, it argues that even if it is liable for Captain Rivera’s injuries,
   the district court improperly calculated damages because it overestimated his
   future earnings.




                                            5
Case: 19-40799      Document: 00515683077          Page: 6   Date Filed: 12/22/2020




                                    No. 19-40799


                   1. Captain Rivera’s Status Under the LHWCA

          Kirby argues that Captain Rivera is an employee of Riben Marine and
   is therefore an eligible plaintiff under 33 U.S.C. § 905(b). Kirby further
   argues that if Captain Rivera is eligible to bring a claim under the LHWCA,
   he is ineligible to bring a claim under Sieracki. Captain Rivera argues that he
   is not an employee of Riben Marine and therefore is not eligible to sue under
   § 905(b). We agree with Captain Rivera.
          The district court concluded that Captain Rivera was not covered by
   the LHWCA because it was not clear “that [he] was the employee of
   anyone.” Bach v. Trident Steamship Co., Inc. 920 F.2d 322, 327 n.5 (5th Cir.
   1991), vacated 500 U.S. 949 (1991), reinstated 947 F.2d 1290 (5th Cir. 1991).
   Having determined that the record was unclear as to Captain Rivera’s status
   as an LHWCA-covered employer, the district court analyzed his Sieracki
   unseaworthiness claim. See id. We review the district court’s conclusion
   about Captain Rivera’s status under the LHWCA de novo. See New Orleans
   Depot Servs. Inc., v. Dir., Off. of Worker’s Comp. Programs, 718 F.3d 384, 387
   (5th Cir. 2013) (en banc).
          Captain Rivera’s potential LHWCA claim falls under 33 U.S.C. §
   905(b). Section 905(b) states that “[i]n the event of injury to a person
   covered under this chapter caused by the negligence of a vessel, then such
   person, or anyone otherwise entitled to recover damages by reason thereof,
   may bring an action against such vessel . . . .” 33 U.S.C. § 905(b). To be “a
   person covered under this chapter,” Captain Rivera must be the employee of
   someone. See Bach, 920 F.2d at 327 n.5. Since there is no evidence that
   Captain Rivera was an employee while aboard the Tarpon, he cannot be
   covered by the LHWCA.
          Kirby argues that Captain Rivera was employed by Riben Marine
   when he was injured upon the Tarpon. But the facts do not support such a




                                         6
Case: 19-40799        Document: 00515683077              Page: 7      Date Filed: 12/22/2020




                                         No. 19-40799


   conclusion. Captain Rivera was requested, hired, and paid through his
   affiliation with the Association. Kirby does not argue that Captain Rivera is
   an employee of the Association, 3 and we consider harbor pilots akin to
   independent contractors. See, e.g., Steinhort v. Comm’r of Internal Revenue,
   335 F.2d 496, 499 (5th Cir. 1964).
           Our holding is consistent with Manuel v. Cameron Offshore Boats, Inc.
   In Manuel, we analyzed a § 905(b) claim brought by an employee of an
   independent contractor. 103 F.3d 31, 32–33 (5th Cir. 1997). Because Manuel
   was an employee of a contractor, he was a proper plaintiff under the
   LHWCA. See id. at 33.
           Captain Rivera is an independent contractor rather than someone’s
   employee, and he is thus not covered by the LHWCA. Since he is also not a
   Jones Act seaman 4, he may proceed on a seaworthiness claim under Sieracki.
   See Aparicio v. Swan Lake, 643 F.2d 1109, 1110 (5th Cir. Unit A Apr. 1981)
   (“If the harbor worker is not covered by the LHWCA, the Sieracki cause of
   action and the concomitant indemnification action afforded the vessel owner
   are both still seaworthy.”). We therefore affirm the district court’s
   conclusion that Captain Rivera is a Sieracki seaman.




           3
             Even if Kirby raised the argument that Captain Rivera is an employee of the
   Association, we would reject that argument. Associations are generally not liable for the
   actions of pilots. See Steinhort v. Comm’r of Internal Revenue, 335 F.2d 496, 499 (5th Cir.
   1964). Beyond that, an association “does no business except as an agent of its individual
   members.” Mobile Bar Pilots Ass’n v. Comm’r of Internal Revenue 97 F.2d 695, 697 (5th Cir.
   1938).
           4
             A Jones Act seaman is a “master or member of a crew of any vessel.” Chandris,
   Inc. v. Latsis, 515 U.S. 347, 355–56 (1995). Neither party argues that Captain Rivera is a
   Jones Act seaman.




                                               7
Case: 19-40799       Document: 00515683077           Page: 8   Date Filed: 12/22/2020




                                      No. 19-40799


                   2. Captain Rivera’s Sieracki seaworthiness claim
            Having determined that Captain Rivera is a Sieracki seaman, we next
   turn to analyze his seaworthiness claim under Sieracki. Kirby reiterates its
   argument that Captain Rivera is covered by the LHWCA and thus ineligible
   to bring a claim under Sieracki. As we have already shown, that argument
   fails.
            The district court determined that Captain Rivera’s seaworthiness
   claim was meritorious. We review the district court’s finding of
   unseaworthiness for clear error. Jackson v. OMI Corp., 245 F.3d 525, 528 (5th
   Cir. 2001).
            To prevail on his Sieracki unseaworthiness cause of action, Captain
   Rivera must prove that Kirby “failed to provide a vessel, including her
   equipment and crew, which is reasonably fit and safe for the purposes for
   which it is to be used.” Id. at 527. He must also “establish a causal connection
   between his injury and the breach of duty that rendered the vessel
   unseaworthy.” Id. at 527–28. “To establish the requisite proximate cause in
   an unseaworthiness claim, a plaintiff must prove that the unseaworthy
   condition played a substantial part in bringing about or actually causing the
   injury and that the injury was either a direct result or a reasonably probable
   consequence of the unseaworthiness.” Johnson v. Offshore Exp., Inc., 845
   F.2d 1347, 1354 (5th Cir. 1988).
            We cannot conclude that the district court committed clear error in
   concluding that the Tarpon was unseaworthy. Captain Rivera sufficiently
   demonstrated that his injuries were caused by his fall over the unmarked
   hatch door and that the door was a tripping hazard. Tripping hazards may
   render a vessel unseaworthy. See Jussila v. M/T La. Brimstone, 691 F.2d 217,
   219–20 (5th Cir. 1982). We therefore affirm the district court’s finding that
   the Tarpon was unseaworthy.




                                           8
Case: 19-40799      Document: 00515683077          Page: 9   Date Filed: 12/22/2020




                                    No. 19-40799


                    3. Captain Rivera’s Contributory Negligence
          Kirby next argues that Captain Rivera was contributorily negligent by
   wearing sunglasses aboard the Tarpon. In the alternative, Kirby argues that
   the district court made insufficient findings on the contributory negligence
   issue. We disagree in both regards.
          The district court concluded that Captain Rivera was not
   contributorily negligent. We review the district court’s finding on the issue
   of contributory negligence for clear error. See In re Luhr Bros. Inc., 325 F.3d
   at 684. “[A] finding is ‘clearly erroneous’ when although there is evidence
   to support it, the reviewing court on the entire evidence is left with the
   definite and firm conviction that a mistake has been committed.” Hobbs v.
   Petroplex Pipe and Constr., Inc., 946 F.3d 824, 829 (5th Cir. 2020) (alteration
   in original) (quoting Anderson v. City of Bessemer City, 470 U.S. 564, 573
   (1985)).
          Here, the district court did not err in determining that Captain Rivera
   was not contributorily negligent. The district court determined that Captain
   Rivera did not act unreasonably when he wore sunglasses aboard the Tarpon
   on a sunny August day. The district court also determined that the hazardous
   condition that caused Captain Rivera’s injuries was not open and obvious.
   Even if he had not been wearing the sunglasses, it is not clear that he could
   have seen the hatch doorstep and avoided his injury. Kirby has failed to
   demonstrate that the district court’s contributory negligence determination
   was clearly erroneous.
          Kirby also argues that the district court made insufficient factual
   findings on the contributory negligence question. We again disagree.
          Federal Rule of Civil Procedure 52 requires that the district court
   “find the facts specially and state its conclusions of law separately.” FED.
   R. CIV. P. 52(a). The district court’s findings of fact and conclusions of law




                                         9
Case: 19-40799     Document: 00515683077            Page: 10   Date Filed: 12/22/2020




                                     No. 19-40799


   must be “sufficient in detail and exactness to indicate the factual basis for the
   ultimate conclusion reached by the court.” Lettsome v. United States, 434
   F.2d 907, 909 (5th Cir. 1970).
          The record indicates that the district court gave Kirby’s contributory
   negligence argument full consideration. The district court’s findings of fact
   and conclusions of law on the contributory negligence question are well
   within the specificity required by Rule 52. Beyond its legal conclusions, the
   district court also made several factual findings that indicate the basis for its
   determination. The district court determined that the edges of the hatch
   cover were not marked, that the hatch was unusually placed, and that the
   hatch cover was oddly positioned and difficult to see. We conclude that the
   district court’s findings of fact were sufficient to indicate the basis for its
   ultimate conclusion that Captain Rivera was not contributorily negligent.
                          4. Subsequent Remedial Measures
          Kirby next argues that the district court erred by allowing Captain
   Rivera to introduce evidence of a subsequent remedial measure. We disagree.
          We review evidentiary rulings during a bench trial for abuse of
   discretion. Am. Int’l Specialty Lines Ins. Co., 529 F.3d at 656. Even where the
   district court committed an error, we reverse only where the error affects a
   party’s substantial rights. See FED. R. EVID. 103(a).
          The district court allowed Captain Rivera to admit evidence of a photo
   showing that Kirby later placed reflective tape near the area where Captain
   Rivera was injured. Though the district court initially precluded Captain
   Rivera from introducing the evidence, it eventually let him after determining
   that Kirby opened the door.




                                          10
Case: 19-40799      Document: 00515683077            Page: 11   Date Filed: 12/22/2020




                                      No. 19-40799


           Assuming arguendo that the district court erroneously admitted
   evidence of a subsequent remedial measure, Kirby has not demonstrated that
   the error affected its substantial rights.
          Kirby points to the district court’s mention of the photo as evidence
   that its substantial rights were violated. Even without the photograph, there
   was evidence from which the court could conclude that Kirby was negligent.
   The district court’s findings that the hazard was not visible and that the hatch
   was in an unusual place support a ruling for Captain Rivera, and this evidence
   exists independent of the photograph that Kirby takes issue with. We
   therefore hold that the district court did not abuse its discretion by admitting
   evidence of Kirby’s subsequent remedial measures.
                                      5. Damages
          Kirby’s final argument is that the district court erred in assessing
   Captain Rivera’s lost future earnings. We disagree here as well.
          The district court determined that Captain Rivera was entitled to
   damages for his lost future earnings. Using Captain Rivera’s expert’s
   calculations, the district court awarded him damages of $11,695,136.00. We
   review the district court’s calculation of damages for clear error. Deperrodil,
   842 F.3d at 361.
          To determine lost future earnings in a maritime case, we (1) estimate
   the plaintiff’s loss of work-life or expected remaining work-life; (2) calculate
   the lost income stream; (3) compute the total damage; and (4) discount that
   total to present value. Culver v. Slater Boat Co., 722 F.2d 114, 117 (5th Cir.
   1983). Kirby disputes the second step of the Culver analysis, the district
   court’s calculation of Captain Rivera’s lost income stream.
          The district court adopted the recommendation of Captain Rivera’s
   economic expert. Captain Rivera’s expert used Riben Marine’s Schedule K-




                                           11
Case: 19-40799     Document: 00515683077           Page: 12   Date Filed: 12/22/2020




                                    No. 19-40799


   1 tax forms to gauge his income rather than his personal tax returns. Riben
   Marine received Captain Rivera’s pilot income as well as the income from his
   work as an expert and a charterer. Riben Marine’s K-1 documents reflected
   the income that he earned from his pilot earnings. Captain Rivera’s personal
   tax returns reflected the total income from his various income streams.
          Had the district court relied on Captain Rivera’s personal tax returns
   as Kirby suggests, the damages calculation would have been in error. Captain
   Rivera sought damages for his lost future wages as a harbor pilot. He did not
   seek damages for his work as an expert or a charterer because he was able to
   continue working in those roles after he was injured. His personal tax returns
   reflected his income from all three roles whereas Riben Marine’s K-1 forms
   reflected his pilot earnings separately. Had the district court actually relied
   on his personal tax returns, the returns would have inflated his pilot income.
   The district court did not err when it used Riben Marine’s K-1 forms.
          Lastly, Kirby cites Tran v. Abdon Callais Offshore, LLC, No. 12-0999,
   2014 WL 12538905, at *2 (E.D. La. Sept. 22, 2014) for the proposition that
   tax returns should be used as evidence of earnings. Tran says that tax returns
   can be used to estimate earnings, but it does not say that using tax returns to
   estimate earnings is required. Kirby has thus not demonstrated that the use
   of tax returns was clearly erroneous.
                                IV. CONCLUSION
          For the foregoing reasons, we AFFIRM the district court’s
   conclusion that Captain Rivera was a Sieracki seaman and prevails on his
   unseaworthiness claim. We also AFFIRM the court’s conclusions as to
   Captain Rivera’s lack of contributory negligence, the admission of the photo
   evidence, and Captain Rivera’s damages.




                                           12